Citation Nr: 1225649	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-38 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating greater than 20 percent for the service-connected lumbar spine disability with bilateral lower extremity radiculopathy.

2.  Entitlement to an increased disability rating for the service-connected bilateral hearing loss disability.

3.  Entitlement to an effective date earlier than November 18, 2009 for the grant of service connection for major depressive disorder.  

4.  Entitlement to an effective date earlier than November 18, 2009 for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis under 38 C.F.R. § 4.16(b).  

5.  Entitlement to an effective date earlier than November 18, 2009 for the grant of basic eligibility to Dependents' Educational Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1976 to November 1979. 

The issues on appeal first came to the Board of Veterans' Appeals (Board) from March 2005 and August 2011 rating decisions issued by the RO.  

In April 2012, the Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

In February 2008, the Board remanded the case to the RO for additional development.  

In February 2009 decision, the Board denied the Veteran's increased rating claims for bilateral hearing loss and lumbar spine disabiities, as well as for a TDIU rating. 

However, in July 2010, the Board vacated the February 2009 decision.  Subsequent to the February 2009 decision, the Board initially received pertinent VA treatment records that predated the decision.  Thus, the February 2009 decision had been based on an incomplete record, and the Veteran was therefore not afforded full due process of law.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).   

After vacating its earlier decision, in July 2010, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board will decide the matters of an increased rating for the service-connected lumbar spine and bilateral hearing loss disabilities, as well as the matter of an earlier effective date for the award of service connection for major depressive disorder.  

The matters of earlier effective dates for the grant of a TDIU rating and for Chapter 35 DEA benefits are being remanded to the RO in Providence, Rhode Island.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  For the period of the appeal, the service-connected lumbar spine disability picture is shown to have been manifested by a functional loss due to pain that more closely resembles that of forward flexion of the thoracolumbar spine limited to 30 degrees; intervertebral disc syndrome (IVDS) manifested by incapacitating episodes is not demonstrated.

2.  The Veteran is shown to experience at most "mild" bilateral radiculopathy involving the left and right lower extremities, associated with his service-connected lumbar spine disability.  

3.  The service-connected hearing disability is shown to be manifested by Level I hearing loss in each ear.  

4.  The RO received the Veteran's original claim of secondary service connection for depression on November 18, 2009.  

5.  There was no formal or informal claim for secondary service connection for depression prior to November 18, 2009.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased disability rating of 40 percent, but no more for the service-connected lumbar spine disability are met for the period of the appeal.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5237, 5243 (in effect as of September 26, 2003).  

2.  Beginning on October 28, 2004, the criteria for the assignment of a separate initial disability rating of 10 percent, but no greater, based on radiculopathy of the left lower extremity associated with the service-connected lumbar spine disability are met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2011).  

3.  Beginning on January 18, 2011, the criteria for the assignment of a separate initial disability rating of 10 percent, but no greater, based on radiculopathy of the right lower extremity associated with the service-connected lumbar spine disability are met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a including Diagnostic Code 8520 (2011).  

4.  The criteria for the assignment of an increased, compensable disability rating for the service-connected bilateral hearing loss disability are not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85 including Diagnostic Code 6100 (2011).  

5.  The criteria for the assignment of an effective date earlier than November 18, 2009 for the award of service connection for major depressive disorder are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For the increased rating and earlier effective date issues being denied, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2004, May 2008, January 2010, and September 2011.  

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his increased rating and earlier effective date issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the May 2008, January 2010, and September 2011 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, the May 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  

The outcome of these holdings is that the VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  In this regard, the May 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his bilateral hearing loss and lumbar spine disabilities. 

With regard to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  

That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376. 

The timing defect was cured.  After providing additional VCAA notice in May 2008 and September 2011, the RO readjudicated the claims in the latter SOC and SSOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376;

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, VA examinations, Social Security Administration (SSA) disability records, and private medical evidence as identified and authorized by the Veteran.  

For his part, the Veteran has submitted personal statements, private medical evidence, a former employer letter, hearing testimony, and attorney argument.

The Veteran was also afforded June 2008 and August 2008 VA audiology and lumbar spine examinations to rate the current severity of his bilateral hearing loss and lumbar spine disabilities.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  

Here, the June 2008 and August 2008 VA examinations are not unduly remote.  There is no suggestion that the evidence is not sufficient to evaluate the appeal.  There is no specific allegation of worsening of the hearing loss disability since the last VA examination.  Also, the Board is granting separate 10 percent ratings for lower extremity radiculopathy to account for some worsening of the lumbar spine disability.  

In addition, more contemporaneous VA treatment records dated from 2008 to 2011 do not demonstrate a worsening of the service-connected bilateral hearing loss disability.  Therefore, new VA examinations to rate the severity of his disabilities are not warranted. 

The August 2008 VA audiology examination addressed the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The April 2010 private vocational expert report did as well.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

With regard to the April 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  

At the April 2012 hearing, the Veterans Law Judge and attorney for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claims.  Overall, the hearing was legally sufficient.  

Finally, the RO substantially complied with the Board's February 2008 and July 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

Specifically, pursuant to the remands, the RO secured SSA disability records, VA examinations to rate the severity of his disabilities at issue, and VA treatment records.  The Veteran was also sent additional VCAA notice and provided with an additional SSOC.  

The RO has substantially complied with the Board's instructions.  In summary, the duty to assist has been met for the issues on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 


Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The lumbar spine and bilateral hearing loss issues on appeal arise from a claim for increased ratings received in October 2004.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his lumbar spine and bilateral hearing loss disabilities have been more severe than at others, and rate them accordingly. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  

Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).   

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R.§ 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Analysis - Increased Rating for Lumbar Spine Disability

The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

In this case, the Veteran's increased rating claim was received by the RO in October 2004, subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

A lumbar spine disability can be evaluated under multiple diagnostic codes.  The service-connected lumbar spine disability is currently evaluated as 20 percent disabling under Diagnostic Code 5237, lumbosacral strain, since that was the original service-connected injury.  38 C.F.R. § 4.71a. 

Also, since 20 percent is the maximum rating available under an alternative Diagnostic Code 5003 for arthritis, further consideration of this particular diagnostic code is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In other words, this diagnostic code does not have the potential to offer the Veteran a rating greater than the 20 percent he already has. 

However, disc protrusion, disc herniation, and degenerative disc disease, have also been noted.  See April 2006 Orthopaedic Institute report; April 2006, March 2009 and July 2011 VA magnetic resonance imaging (MRI) reports.  Thus, the Board will also consider Diagnostic Code 5243 for IVDS, as it ultimately provides the most favorable potential rating for the Veteran. 

Specifically, the September 2003 amendments stipulate that IVDS (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

           A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100% rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003). 

As to the orthopedic manifestations, the evidence does demonstrate entitlement to a 40 percent evaluation in that forward flexion of the thoracolumbar spine to 30 degrees or less has been demonstrated.  

Specifically, the December 2004 VA examiner documented 40 degrees of flexion, but this is noted to have been associated with pain and muscle spasm.  A December 2005 Orthopaedic Institute report also documented 40 degrees of flexion.  An October 2006 VA orthopedic surgery consult documented 60 degrees of flexion.  

The June 2008 VA examiner noted that he had 80 degrees of flexion with "stiffness, not pain" and that repetitive use did not increase pain, weakness, fatigue or lack of endurance.  The examiner also noted that the Veteran's history of flare-ups.  

A February 2011 VA physical therapy consultation noted "slightly limited" lumbar flexion.  However, the VA treatment records dated from 2004 to 2011 serve to confirm that the Veteran had experienced chronic low back pain for the period of the appeal.

As to orthopedic manifestations, there has never been evidence of any form of ankylosis.  Under VA regulations, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension. 

Favorable ankylosis is defined as fixation of a spinal segment in neutral position (0 degrees).  See 38 C.F.R. § 4.71a, Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.  Neither VA treatment records nor VA examiners nor private physicians nor the Veteran himself has described many of the symptoms of unfavorable or favorable ankylosis.  No diagnosis of ankylosis is of record.   

As to functional loss, the Veteran's credible lay statements, including his recent hearing testimony, and the medical evidence for the period in question serve to document that service-connected low back disability picture is manifested by chronic pain, tenderness, tightness, stiffness, flare-ups, spasms, difficulty with prolonged sitting and standing and bending, difficulty lifting and carrying, among other factors of functional loss.  He report having to change positions frequently to manage his pain and experiencing pain that is constant and impairs his daily activities and ability to work.  

The Veteran is also shown to have been treated for his service-connected lumbar spine disability with pain medications, chiropractor treatment, exercise, heat and a TENS unit.  Significantly, on this record, the Board finds that he has experiencing progressive disabling manifestation attributable to intervertebral disc syndrome.  

In reviewing the entire record, for the period of this appeal, the service-connected low back disability picture is shown to have been productive of a level of functional impairment due to pain that more nearly approximates that of limitation of thoracolumbar spine motion manifested by forward flexion restricted to 30 degrees or less.  Thus, the functional loss warrants the assignment of a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.

As to incapacitating episodes, there is no evidence or allegation of bed rest or treatment PRESCRIBED BY A PHYSICIAN to support the existence of any incapacitating episode.  Here, the Veteran specifically denied physician-directed bedrest during his June 2008 VA examination. While he has reported staying in bed due to back pain, no medical professional has prescribed bedrest.  

At the April 2012 hearing, the Veteran again denied that any physician has told him to take bedrest due to his back.  See testimony at page 19.   Also, the probative evidence of record does not reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks for a 12 month period during the appeal.  The absence of such documentation precludes a higher rating under Diagnostic Code 5243.

As to lay evidence, the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected lumbar spine disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  The Board finds that the lay evidence and testimony of record from the Veteran throughout the appeal is both competent and credible.  That said, this evidence does provide a basis for assigning a rating of 40 percent under the applicable rating criteria for his lumbar spine.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, an increased rating of 40 percent, but not higher for the service-connected low back disability in warranted.  38 C.F.R. § 4.3.  


Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate. Since, however, the Veteran's symptoms have remained fairly constant at a 40 percent level for the service-connected lumbar spine disability, a staged rating is unjustifiable.  


Analysis - Separate Ratings for Lower Extremity Radiculopathy

As to neurological manifestations of the Veteran's low back disability, under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.   

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, and therefore also neuritis and neuralgia of that nerve, warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating. With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R.§ 4.123 (2011).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R.§ 4.6. 
  
There is evidence suggestive of "mild" incomplete paralysis of the sciatic nerve due to the Veteran's lumbar spine disorder warranting separate 10 percent ratings for the right and left lower extremities. 38 C.F.R.§ 4.7.  Private and VA medical evidence confirms disc protrusion, disc herniation, and degenerative disc disease.  See April 2006 Orthopaedic Institute report; April 2006, March 2009 and July 2011 VA MRI reports.  

An October 2004 VA treatment record, an October 2004 VA computed tomography (CT) scan, and a November 2004 VA examiner noted the Veteran's report of paresthesias down the left leg on an occasional basis.  A January 2005 VA treatment record documented occasional radiation to the left leg.  A December 2005 Orthopaedic Institute report mentioned left leg sciatica.  

A June 2008 VA examiner recorded left leg pain.  The Veteran's ankle jerk was +1 on the left and right legs.  A March 2009 VA MRI mentioned lumbar radiculopathy.  A January 2011 VA mental health note identified the Veteran's complaints of pain radiating down both legs.  A February 2011 VA physical therapy consult recorded numbness and tingling radiating down both legs.  

A June 2011 VA addendum described sciatic pain for the legs.  A June 2011 VA neurology consult documented bilateral sciatica in both lower extremities with decreased sensation and diminished reflexes.  A July 2011 VA orthopedic surgery consult revealed bilateral sciatica in both lower extremities with decreased sensation and diminished reflexes.  

A July 2011 VA neurosurgery consult showed lower extremity radiating pain with decreased sensation.  The VA problem lists dated from 2009 to 2011 noted that lumbar radiculopathy was a current diagnosis. 

The Veteran credibly indicated at the hearing that he experienced radiating pain, radiculopathy, diminished sensation, and tingling in his lower extremities due to his lumbar spine.  See testimony at pages 18-19.  

However, the evidence of record does not reflect a higher rating above the current 10 percent ratings assigned for the Veteran's bilateral radiculopathy of the lower extremities.  38 C.F.R. § 4.7.  

There is no evidence of foot drop, bowel or bladder impairment, weakness, muscle atrophy, loss of tone, significant loss of strength of the lower extremities, or other organic changes due to his service-connected lumbar spine injury that could entitle him to higher ratings above 10 percent for each lower extremity.  

In addition, the Veteran's lower extremity symptoms have been described as "intermittent" or "occasional," but not constant.  As such, separate 10 percent ratings, but no greater, for "mild" radiculopathy of the lower extremities associated with the Veteran's lumbar spine disability are granted.  38 C.F.R. § 4.3.       


Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate. 

For the left lower extremity, the 10 percent rating is effective throughout the entire appeal period beginning on October 28, 2004. 

For the right lower extremity, the 10 percent rating is not effective until January 18, 2011, when right leg pain due to sciatica was noted for the first time in VA treatment records.  There is no probative evidence of right lower extremity radiculopathy prior to this date.    


Extraschedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Since the rating criteria for the spine reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation for his lumbar spine is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's lumbar spine disability with radiculopathy that would render the schedular criteria inadequate.


The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine specifically address all relevant symptomatology alleged by the Veteran. 

In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

The Board has also considered all factors of functional loss listed under sections 4.40, 4.45, 4.59 and the DeLuca case.  All of the Veteran's lumbar spine and radiculopathy symptoms are contemplated in the ratings assigned.  There are no additional symptoms for his lumbar spine disability that are not addressed by the Rating Schedule.


Analysis - Increased Rating for Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  

The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran complains that his bilateral hearing loss is getting worse.  He describes increased difficulty in understanding and hearing people speak, including his wife. He especially has difficulty hearing in crowds and with background noise.  He feels he has to speak louder.  He does not wear hearing aids.  His hearing loss makes it difficult for him to communicate effectively, and impairs his social interactions.  

However, a VA examiner indicated that he should function well in one-on-one conversations.  See August 2008 VA audiology examination; April 2010 private vocational expert report.  

Regardless, it is important for the Veteran to understand the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the examination results cited below.  See Lendenmann, supra.  

The service-connected bilateral hearing loss disability is currently evaluated as no percent disabling under Diagnostic Code 6100.  38 C.F.R. § 4.85.  The Veteran filed a claim for an increased rating, received by the RO in October 2004.
 
In connection with his claim for an increased rating for bilateral hearing loss, the Veteran was afforded a VA audiology examination in December 2004.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

10
15
15
45
LEFT

15
20
40
65

Average pure tone decibel loss was 21 in the right ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  Average pure tone decibel loss was 35 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

In this case, applying the results from the December 2004 VA examination to Table VI yields a Roman numeral value of I for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (no percent disabling) at that time.  38 C.F.R. § 4.7.   

The Veteran was afforded a VA audiology consult in July 2007.  At that time, puretone thresholds for air conduction testing, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

10
15
15
45
LEFT

15
15
40
60

Average pure tone decibel loss was 21 in the right ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Average pure tone decibel loss was 33 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

In this case, applying the results from the July 2007 VA audiology consult to Table VI yields a Roman numeral value of I for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (no percent disabling) at that time.  38 C.F.R. § 4.7.   

The Veteran was afforded another VA audiology examination in August 2008.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

15
15
15
45
LEFT

10
15
40
55

Average pure tone decibel loss was 23 in the right ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Average pure tone decibel loss was 30 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

In this case, applying the results from the August 2008 VA examination to Table VI  yields a Roman numeral value of I for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (no percent disabling) at that time.  38 C.F.R. § 4.7.   

Throughout the appeal, the Board has considered the Veteran's credible lay assertions regarding his diminished hearing and its impact on his daily life and occupation.  

However, once again, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, supra.  

Consequently, the preponderance of the evidence is against an increased, compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  

Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  


Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate for bilateral hearing loss.  

Since, however, the Veteran's symptoms have remained constant (at a noncompensable level) throughout the course of his pending appeal, a staged rating is unjustifiable.  


Extraschedular Consideration

As discussed, the Veteran describes increased difficulty in understanding and hearing people speak, including his wife.  He especially has difficulty hearing in crowds and with background noise.  He feels he has to speak louder.  He does not wear hearing aids.  His hearing loss makes it difficult for him to communicate effectively and impairs his social interactions.  

On the other hand, a VA examiner indicated that the Veteran should be able to function well in one-on-one conversations.  See August 2008 VA audiology examination; April 2010 private vocational expert report.  

Therefore, initially, it is asserted that some of the manifestations of his service-connected hearing loss disability may not be fully addressed by the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  In other words, the schedular evaluation are said to not contemplate certain aspects of the claimant's hearing loss symptomatology.  

However, the Board finds that the service-connected disability picture does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 3.321(b)(1).  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this regard, the Veteran is currently 53 years of age.  He reports last working in 2004 due to his service-connected lumbar spine and depression disabilities.  See May 2006 SSA decision.  Thus, there is no specific indication he missed any time from work due to his hearing disability.  

The claim for increase for the service-connected hearing disability cannot rise to the level of "marked interference with employment" due to his hearing loss to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected bilateral hearing loss disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  

Therefore, an extraschedular referral is not warranted for the service-connected bilateral hearing loss.  See 38 C.F.R. § 3.321(b)(1).  


Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  

The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

The Court has recently confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).  

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r)


Analysis - Earlier Effective Date for Major Depressive Disorder

The Veteran's informal claim for service connection for depression as secondary the service-connected lumbar spine disability was received at the RO on November 18, 2009.  The RO eventually granted secondary service connection for major depressive disorder in the August 2011 rating decision on appeal.  

The grant of service connection was based, in part, on a July 2011 VA psychiatric examination which diagnosed the Veteran with a major depressive disorder secondary to the service-connected lumbar spine disability.  

The RO established an effective date of November 18, 2009, the date of receipt of his informal claim for secondary service connection for depression.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.  The Veteran filed a September 2011 Notice of Disagreement (NOD) with the effective date assigned.  The appeal has now reached the Board.  

The Veteran contends that the effective date assigned for the award of service connection for major depressive disorder is not correct.  The Veteran argues that the service-connected depression has been disabling since 2004, when he was granted SSA disability benefits partly due to his depression.  See hearing testimony at pages 12, 23-24.  

In order for the Veteran to be entitled to an even earlier effective date, the Board must determine whether the claims folder contains any prior informal claim for benefits for service connection for depression or other psychiatric disorder between the time of the discharge from service on November 26, 1979 until the current November 18, 2009 effective date now assigned.  38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

At the outset, there is no evidence that a claim for service connection for depression or any other psychiatric disorder was received within one year after the Veteran's separation from military service in November 1979, so the effective date obviously cannot be the day following his separation from service.  38 C.F.R. § 3.400(b)(2).   

In this regard, although the Veteran filed a claim for service connection for back problems in November 1979, there is no mention of depression or any other psychiatric disorder in the context of this earlier claim.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  

In addition, the claims folder contains no other communication from the Veteran or his representative or attorney indicating intent to seek, or a belief in entitlement to, service connection for depression or other psychiatric disorder from the time of discharge from service in November 1979 until November 18, 2009, the current date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  

In order for a statement to be construed as a claim, the claimant must identify the benefit sought.  This means that the claimant must describe the nature of the disability for which he is seeking benefits.  His identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  

A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In the present case, the Board acknowledges that the Veteran identified the benefit sought per 38 C.F.R. § 3.155(a) on several occasions in earlier VA and SSA treatment records and evaluations.  

Specifically, a November 2004 VA addendum treatment note documents the Veteran "[was] getting depressed" because he was unable to go to work due to his service-connected back problems.  

A March 2005 SSA psychiatric examination records the Veteran's statement that "[he] injured [his] back, and it ha[d] taken its toll on [him].  It [was] depressing."  A March 2009 VA mental health consult documented the Veteran's report that he was "miserable and depressed" from back pain with resulting unemployment.  

Finally, a September 2009 VA mental health note discussed the Veteran's complaints regarding depression in the context of his chronic back pain and unemployment.  All of this evidence predates the current November 18, 2009 effective date.  More importantly, these VA and SSA treatment records "identify the benefit sought" in accordance with 38 C.F.R. § 3.155(a).  These records are also in writing.  See id.  

With regard to entitlement to an earlier effective date, the remaining question is whether these VA and SSA medical records demonstrate "an intent to apply for benefits" per the requirements of 38 C.F.R. § 3.155(a).  

Upon review of the evidence, the Board does not find that such VA or SSA treatment records are an informal claim for service connection for depression.  They are simply records of treatment for depression created by VA and SSA medical personnel - they are not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  

The Veteran had not executed a power of attorney for a VA physician to be able to submit a claim on the Veteran's behalf.  See 38 C.F.R. § 3.155(b).  Moreover, the list under 38 C.F.R. § 3.155(a) of who can file for the Veteran does not include medical personnel.  

In addition, these VA and SSA treatment records merely revealed that the Veteran sought treatment for depression prior to November 2009.  There is no mention in any of these treatment records that the Veteran is seeking or intends to seek VA compensation for depression.  This evidence does not show an intent by the Veteran to file a claim for service connection for depression or any other psychiatric disorder.  

The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon, 12 Vet. App. at 35.  

Furthermore, the Court has held that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  

The Court has also stated that a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  

VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by § 3.155 serve this purpose.  Indeed, if these VA and SSA treatment records dated prior to November 2009 were interpreted as an informal claim, it "would eviscerate the intent requirement [of § 3.155]."  See Ellington, 22 Vet. App. at 146.  

The Court recognized two exceptions to this general rule:  (1) When an underlying claim has been awarded and the medical records demonstrate that the Veteran's disability has increased (38 C.F.R. § 3.157), or (2) when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  Criswell, 20 Vet. App at 504.  However, neither exception applies in this case.    

The Board has also considered the Court's decision in the case of King v. Shinseki, 23 Vet. App. 464, 470-71 (2010).  Although the King case dealt with the issue of whether VA medical evidence could constitute a claim to reopen based on new and material evidence, as opposed to an original claim, it holdings are still relevant to the present case.  

The Court held in King that a Veteran's recorded statements to VA health professionals expressing a wish or desire to be service connected do not constitute new and material evidence or informal requests to reopen a previously disallowed claim for service connection.  Id.  

The Court in King explained there was no reasonable expectation that VA would investigate whether a claim to reopen had been filed based merely on his comments to VA examining physicians expressing a wish or desire for VA benefits.  Id.  In footnote 3 of King, the Court noted that " nothing in the regulations contemplates filing such a claim with a VA medical professional." 

Unlike King, in the present case, there is no mention in VA or SSA treatment records prior to November 2009 that the Veteran actually openly expressed his desire for service connection for depression on a direct or secondary basis.  No medical professional in the present case documented any such statement from the Veteran.  

However, similar to the King case, the record here demonstrates that the Veteran was clearly aware that the RO adjudicates applications for VA benefits as he had previously filed a claim for service connection for back problems in December 1979 with the RO.  In other words, he was at least aware that VA compensation for disabilities was potentially available by filing a claim with the RO.  

Regardless, the Veteran failed to communicate with the RO concerning this matter until November 2009 and thus did not manifest to the RO his intent to file for service connection for depression until that latter time.  The Board emphasizes that in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron, 13 Vet. App. at 259.    

Indeed, VA has never been obligated to read a claimant's mind but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication").  

The Board acknowledges that 38 C.F.R. § 3.157(b) provides that, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the specified types of evidence will be accepted as an informal claim for increased benefits or an informal claim to reopen.  

But the Federal Circuit has interpreted § 3.157 to mean that an informal claim "must be for a condition that not only has been the subject of a prior claim, but the condition must also have previously been found to be service connected" or disallowed because the disability was "not compensable in degree."  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006); see also Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been a prior allowance or disallowance of a claim for service connection for the claimed condition, and any examination reports could not be accepted as an informal claim); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records cannot be construed as an informal claim); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992)  (section 3.157(b) provides that the date of an outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits, or an informal claim to reopen, with respect to disabilities for which service connection has been granted). 

 In the present case, when VA and SSA treatment records revealed a diagnosis for depression beginning in 2004, the depressive disorder had not been the subject of a prior claim and had not been adjudicated by the RO.  

The MacPhee case clearly rendered § 3.157(b) inapplicable to determining effective dates in claims where service connection is not already established and remains in effect as controlling law.  Therefore, here, 38 C.F.R. § 3.157(b) does not provide a legal basis for an earlier effective date.  

Also, with regard to secondary service connection for depression, the effective date assigned for a secondarily service-connected disability does not relate back to the filing date of a prior claim for the antecedent disability.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).  Thus, the effective date for the grant of secondary service connection for depression cannot be the same as the effective date for the original underlying service-connected lumbosacral strain, unless they were filed at the same time.

In summary, the Board finds that the Veteran's VA and SSA treatment records and examinations dated from 2004 to 2009, do not constitute pending, unadjudicated claims for service connection for depression.  

In addition, the claims folder contains no other communication from the Veteran or his representative or attorney indicating intent to seek, or a belief in entitlement to, service connection for depression from the time of discharge from service in November 1979 until November 18, 2009, the current effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  

Moreover, there is no provision in the law for awarding an earlier effective date based on evidence that the Veteran exhibited symptoms of depression prior to that date.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson, 4 Vet. App. at 330.  

The Board is sympathetic to the Veteran and his attorney's arguments, but the Board's actions are bound by the applicable law and regulations as written and has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  

The general default rule is that the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Here, the date of claim (November 18, 2009),  provides the earliest effective date possible when considering the facts of the present case.  The Board need not determine whether the precise "date of entitlement" for secondary connection for depression is prior to the date of claim or subsequent to it, since in either case the date of claim (November 18, 2009) provides the earliest effective date possible.     

Therefore, the claim for an effective date earlier than November 18, 2009 for the award of service connection for depression must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

An increased disability rating of 40 percent, but no higher for the service-connected lumbar spine disability is granted, subject to the regulations controlling the disbursement of VA monetary benefits. 

A separate initial 10 percent disability rating for the service-connected low back disability on the basis radiculopathy of the left lower extremity, effective on October 28, 2004 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

A separate initial 10 percent disability rating for the service-connected low back disability on the basis of radiculopathy of the right lower extremity, effective on January 18, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, compensable rating for the service-connected bilateral hearing loss disability is denied.  

The claim for an effective date earlier than November 18, 2009 for the grant of service connection for major depressive disorder must be denied.  



REMAND

However, before addressing the earlier effective date for the grant of a TDIU rating and Chapter 35 DEA benefits, the Board finds that additional development of the evidence is required.

A TDIU rating may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In the present case, in the August 2011 rating decision on appeal, the RO awarded a TDIU rating effective on November 18, 2009, based on the Veteran meeting the percentage requirements for a TDIU rating on that date.  See 38 C.F.R. §§ 4.16(a), 4.25.  (The Veteran was assigned a 50 percent rating for major depressive disorder, effective on November 18, 2009).  

The Veteran expressed disagreement with the effective date assigned for a TDIU rating.  Specifically, the Veteran argues that his service-connected disabilities have prevented him from securing or following a substantially gainful occupation at an earlier date - since 2004.  See hearing testimony at pages 23-24.  

Prior to November 18, 2009, the service-connected disabilities are now rated as follows: lumbosacral strain, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling, and bilateral hearing loss, rated at a noncompensable level.  

Consequently, prior to November 18, 2009, the Veteran's combined service-connected rating was less than 70 percent, even with consideration of the bilateral factor for the right knee and left lower extremity.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

Therefore, prior to November 18, 2009, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of  38 C.F.R.§ 4.16(a).   

As discussed, the Board's denial of the claim for an earlier effective date before November 18, 2009 for the award of service connection for depression negates the possibility of earlier effective date for a TDIU rating based on the percentage requirements.  Regardless, the Veteran still seeks an earlier effective date for a TDIU rating on an extraschedular basis prior to November 18, 2009.  See 38 C.F.R. § 4.16(b).  

With regard to an extraschedular rating, if the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified an earlier effective date for a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).    

Consequently, the only remaining question in this case is whether there is evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation at any time before November 18, 2009.  See id.  

In this regard, there is some lay and medical evidence of unemployability due to his service-connected disabilities prior to November 18, 2009.  See e.g., the May 2006 SSA disability determination; the April 2010 private vocational expert report; the October 2004 VA treatment record; the November 2004 VA addendum record; the November 2004 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits); the July 2007, December 2008, and March 2009 Veteran's statements; the April 2012 attorney letter; the April 2012 hearing testimony at page 24; the October 2004 TDIU application; the March 2008 VA treatment record; the April 2006 Orthopaedic Institute report.  

The Board realizes it cannot assign an extraschedular evaluation in the first instance under § 4.16(b) or § 3.321(b)(1).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Although the Board may not award benefits under § 4.16(b) or § 3.321(b)(1) in the first instance, it may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  

If, and only if, the appropriate official has determined that an extraschedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.  

In fact, the Court has held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of C & P service determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  In the present case, the Director of Compensation and Pension has not yet made this initial determination.  

First, although it will result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation and Pension to determine if an extraschedular rating is warranted for a TDIU rating under 38 C.F.R. § 4.16(b), prior to November 18, 2009.  

The Board adds that entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

Here, the Director should only consider an extraschedular rating for a TDIU pursuant to 38 C.F.R. § 4.16(b), since the issue of an extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) is not being referred.  

Second, the issue of an earlier effective date for Chapter 35 DEA benefits is inextricably intertwined with the issue of an earlier effective date for a TDIU rating.  As such, the Board may not properly review the Veteran's Chapter 35 effective date issue until the requested development for the TDIU effective date issue has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the Chapter 35 effective date issue must also be remanded.

Accordingly, the remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to submit the issue of entitlement to an earlier effective date for TDIU prior to November 18, 2009 to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) only.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities prior to November 18, 2009 should be considered (i.e., lumbosacral strain, tinnitus, a right knee disorder,  left lower extremity radiculopathy, and bilateral hearing loss).  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  Here, the Director should not consider an extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1), since this issue is not being referred here.  

2.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claims for earlier effective date claims for entitlement to a TDIU rating and for entitlement to Chapter 35 DEA benefits, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and his attorney and they should afforded a reasonable opportunity for response.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


